Citation Nr: 0328248	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-04 397A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there is new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
left ankle disorder claimed as secondary to the service-
connected left knee disability.

2.  Entitlement to service connection for a left hip disorder 
claimed as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
August 1963 to March 1966.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois in which the 
RO determined that the appellant had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a left ankle disorder claimed as 
secondary to the service-connected left knee disability and 
that denied his claim of entitlement to service connection 
for a left hip disorder claimed as secondary to the service-
connected left knee disability.

In March 2003, a Travel Board hearing was held at the RO in 
St. Louis, Missouri before the undersigned acting Veterans 
Law Judge, designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing has been associated with the claims file.  The 
transcript of the hearing shows that the appellant withdrew 
his appeal for his claim of entitlement to an increased 
evaluation for the left knee disability.  The oral statement, 
when transcribed, became a "writing."  Tomlin v. Brown, 5 
Vet. App. 355 (1993).  Therefore, the Board finds that the 
appeal for the claim of entitlement to an increased rating 
for the left knee has been withdrawn.  38 C.F.R. § 20.204.

The issues of entitlement to secondary service connection for 
a left ankle disorder and a left hip disorder will be 
addressed in the REMAND section that follows the ORDER 
section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim for reopening.

2.  The RO denied secondary service connection for a left 
ankle disorder in a rating decision issued in December 1995; 
the appellant was notified of the denial in January 1996, but 
he did not appeal that denial.  

3.  Additional evidence submitted subsequent to the December 
1995 rating decision that denied the appellant's left ankle 
secondary service connection claim is new and material.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision that denied the 
appellant's claim for secondary service connection for a left 
ankle disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the December 1995 
rating decision and January 1996 notification is new and 
material, and serves to reopen the appellant's claim of 
entitlement to secondary service connection for a left ankle 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156(a), 3.159(b) (2002); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim for entitlement to secondary service 
connection for a left ankle disorder.  After a thorough 
review of the evidence of record, the Board finds that that 
new and material evidence has been received to reopen this 
claim.  Therefore, that claim is reopened and the appellant 
is entitled to have that claim considered de novo.  The case 
is being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's previous claim for secondary service 
connection for a left ankle disorder was denied in a rating 
decision issued in December 1995.  The appellant was notified 
in January 1996 of that rating decision, but he did not 
appeal the denial.  Therefore, the December 1995 rating 
decision represents the last final decision on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the December 
1995 rating decision, the last time the left ankle claim was 
finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the December 1995 rating decision.  See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its December 
1995 rating decision included the appellant's service medical 
records; the appellant's May 1972 claim for service 
connection; the reports of the June 1972, March 1975, June 
1988, and November 1995 VA examinations; the reports of VA 
inpatient and outpatient medical treatment rendered between 
1988 and 1990; the appellant's October 1995 claim for service 
connection; the reports of private hospitals and doctors 
dated between May 1967 and April 1992; the testimony provided 
by the appellant at hearings conducted at the RO in May 1989 
and May 1992; and various written statements submitted by the 
appellant.  The service medical records do not reveal the 
existence of any complaints, treatment, findings or diagnoses 
regarding a left ankle disorder.  Significant clinical 
findings of the February 1966 Medical Board were confined to 
the left knee.  Post-service medical records, private and VA, 
indicate that the appellant was treated for back and knee 
pain and degenerative joint disease.

The evidence added to the claims file after the December 1995 
rating decision denial includes private medical records and 
statements; statements of the appellant and his 
representative; the report of VA medical examinations 
conducted in October 1999, and January 2002; and the Travel 
Board testimony presented by the appellant in March 2003.

The added evidence of record includes x-rays taken at the 
Jersey Community Hospital in July 1999 that reveal the 
existence of osteoarthritic changes in the left ankle at the 
tibiotalar joint.  The added evidence also includes a March 
2000 statement of a private orthopedist who had treated the 
appellant.  The doctor stated that the appellant had a past 
history of a left knee injury and that he developed a genu 
varus deformity secondary to that injury.  The doctor further 
stated that this "more than likely" caused the appellant's 
problems with his left hip and left ankle.

The specified basis for final disallowance of the appellant's 
claim for secondary service connection for a left ankle 
disorder was that the evidence failed to show the existence 
of any left ankle disorder that could be causally associated 
with his service.  The July 1999 x-ray report coupled with 
the March 2000 private medical opinion provides additional 
information and details that should be considered in order to 
fairly decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for a left ankle disorder and provides 
an opinion concerning the etiology of that disorder.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant currently suffers from a left 
ankle disorder that is related to his service-connected left 
knee disorder.

The Board finds that the evidence submitted subsequent to the 
December 1995 rating decision provides relevant information 
as to the question of whether the appellant suffers from a 
left ankle disorder that is etiologically related to the 
service-connected left knee disability.  The Board therefore 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for 
secondary service connection for a left ankle disorder.


ORDER

The claim for secondary service connection for a left ankle 
is reopened; to that extent only, the claim is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service- 
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Consideration of these factors is not reflected in the 
record.  There is no medical opinion of record indicating 
whether or not any existing left hip disorder or left ankle 
disorder was aggravated by the appellant's service-connected 
left knee disability.  The holding of the Court that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation has not yet 
been applied in this case.  Allen v. Brown, supra at 448 
(1995).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment since service by any 
physicians, hospitals or treatment 
centers (private or VA) who provided him 
with relevant evaluation or treatment for 
any left hip or left ankle condition.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the above mentioned claims, including, 
but not limited to, all pertinent VA and 
private treatment, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his secondary 
service connection claims and of what 
part of such evidence the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

4.  The appellant should also be 
scheduled for VA a orthopedic examination 
to determine the nature, etiology and 
extent of his current left ankle and left 
hip pathology.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims file should be provided to the 
examiner for review prior to the 
examination.  The examiner should 
describe to what extent, if any, the 
appellant has left ankle or left hip 
pathology or reduced function in the left 
ankle or left hip due to the left knee 
disability or its associated gait 
impairment and/or genu varus deformity.  
Specifically, if left ankle or left hip 
pathology or reduced function is noted, 
it should be set forth whether it is due 
partly, completely, or not at all to the 
service connected left knee pathology.

Based on the findings on examination and 
on the review of the medical evidence in 
the claims file, the examiner should 
express an opinion concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the examiner should so 
state and explain why the question posed 
cannot be answered.

(a)  Is it at least as likely as not that 
any of the appellant's left ankle or left 
hip pathology was caused by his service-
connected left knee?

(b)  Is it at least as likely as not that 
the appellant's left knee disability 
aggravated or contributed to or 
accelerated the degenerative or 
pathological processes, if any, in his 
left ankle or his left hip?  If the 
service connected disability is not shown 
in any way to have aggravated some or any 
of the left ankle pathology or any of the 
left hip pathology, that too should be 
specifically stated by the examiner.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



